Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 1 of 9 PageID #: 3




                                                3:18-cv-01356
Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 2 of 9 PageID #: 4
Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 3 of 9 PageID #: 5
Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 4 of 9 PageID #: 6
Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 5 of 9 PageID #: 7
Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 6 of 9 PageID #: 8
Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 7 of 9 PageID #: 9
Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 8 of 9 PageID #: 10
Case 3:18-cv-01356 Document 2 Filed 10/15/18 Page 9 of 9 PageID #: 11
